FILED
                              UNITED STATES DISTRICT COURT                                   NOV - 4 2010
                              FORTHE DISTRICT OF COLUMBIA                              Clerk, U.S. District & 8ankru tc
                                                                                      Courts for the District of COIU~bra

Theodore Hunter,                               )
                                               )
               Petitioner,                     )
                                               )
        v.                                     )       Civil Action No.           10 1895
                                               )
Simon Wainwright,                              )
                                               )
                Respondent.                    )


                                     MEMORANDUM OPINION

        This matter, brought pro se, is before the Court on its initial review of petitioner's

application for a writ of habeas corpus accompanied by an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis, deny the petition

and dismiss the case.

       The extraordinary remedy of habeas corpus is available to District of Columbia prisoners

if the prisoner shows that he is "in custody in violation of the Constitution or laws or treaties of

the United States." 28 U.S.C. § 2241(c)(3). Petitioner, a District of Columbia prisoner at the

District of Columbia Jail, challenges the local statute governing supervised release, D.C. Code

§ 24-403.01, on the ground that its execution violates the separation of powers doctrine. He also

asserts that the statute does not apply to him as a "Sovereign Moorish American National." Pet.

Attach., Afft of Supporting Factors at 2. Petitioner seeks monetary damages, "recall[]" of the

statute and his immediate release.

       On March 23, 2010, petitioner was sentenced to one year of incarceration and three years

of supervised release. See Pet. at 2. It is unclear whether petitioner has legal standing to pursue

his challenge at this time but the Court will assume that he does. As the paroling authority for
District of Columbia prisoners, the United States Parole Commission is authorized by § 24-

403.01 (6) to grant, deny or revoke a District of Columbia offender's parole supervision and to

impose or modify his parole conditions. See § D.C. Code § 24-131 (a); Thompson v. District of

Columbia Dep 't o/Corrections, 511 F. Supp.2d 111, 114 (D.D.C. 2007). Because the foregoing

statutes govern the execution of a judicially imposed sentence, "[t]he Parole Commission does

not exercise a judicial function and its decisions do not violate the separation of powers."

Montgomery v. Us. Parole Comm'n, Civ. Action No. 06-2133 (CKK), 2007 WL 1232190, at *2

(D.D.C. Apr. 26,2007) (citing cases); accord Leach v. Us. Parole Comm 'n, 522 F. Supp.2d 250,

251 (D.D.C. 2007); Hammett v. Us. Parole Comm 'n, Civ. Action No.1 0-0442 (JDB), 2010 WL

1257669, at *1 (D.D.C. Apr. 2, 2010) (observing that "[t]his argument, and similar separation of

powers arguments, have been raised often and rejected each time."). Accordingly, the petition

for a writ of habeas corpus is denied. A separate Order accompanies this Memorandum

Opinion.




Date: November..5.-, 2010




                                                 2